DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2, 5, 7-8, 10, and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/15/2020 and 12/10/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the references contained within the information disclosure statements are being considered by the examiner.

Response to Amendment
Regarding the rejections of claims 17-18 and 20 under 35 U.S.C. § 112(b), these rejections are withdrawn in view of the submitted amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6, 9, and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6, 9, 11, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8952294 (hereinafter Serio) in view of U.S. Patent Application Publication No. 20070251716 (hereinafter Veggetti) and further in view of U.S. Patent Application Publication No. 20050139377 Levy) and U.S. Patent Application Publication No. 20140352386 (hereinafter Mettee).
Regarding claim 1, Serio discloses a cable hose (welding cable 18, Figs. 1-2, Serio) suitable for welding or cutting systems (welding system 10, Fig. 1, Serio), comprising:  one or more conductors (bare conductors 36 and insulated conductors 56, Fig. 2, reproduced below, Serio).

    PNG
    media_image1.png
    292
    520
    media_image1.png
    Greyscale

Serio also discloses a first end of the cable hose (end of welding cable 18 associated with the welding torch 12, Fig. 1, reproduced below, Serio) to a second end of the cable hose (end of welding cable 18 associated with the welding resources, Fig. 1, Serio) for the one or more conductors (bare conductors 36 and insulated conductors 56, Fig. 2, Serio); and (2) an inner conduit (central channel 34, Fig. 2, Serio) configured to allow a gas to flow from the first end to the second end (“shielding gas is routed through the welding cable 18 via a central channel 34”, col. 3, ll. 46-48 and Fig. 2, Serio).

    PNG
    media_image2.png
    228
    505
    media_image2.png
    Greyscale


However, Serio does not explicitly disclose monolithic tubing that extends around and between the one or more conductors to define:  (1) one or more discrete passageways for the one or more conductors that provide a closed path, and a helical internal component that is disposed within the inner conduit and introduces turbulence into the flow of the gas in the inner conduit and/or divides the inner conduit into two or more sub-conduits.
Veggetti is directed toward cables for transmitting energy and signals for an industrial automation line.  See Veggetti paragraph [0125].  Veggetti teaches monolithic tubing (sheath 16, Fig. 6, snippet produced below, Veggetti) that extends around and between the one or more conductors to define: (1) one or more discrete passageways (longitudinal housings 17, Fig. 6, Veggetti) for the one or more conductors that provide a closed path (sheath 16 is made of a material that provides “adequate electrical insulation properties”, paragraph [0027], Veggetti).

    PNG
    media_image3.png
    151
    162
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Serio to incorporate the teachings of Veggetti to provide a monolithic tubing that extends around and between the one or more conductors to define: (1) one or more discrete passageways for the one or more conductors that provide a closed path.  One skilled in the art would have been motivated to combine the references because doing so would “thus eliminat[e] the need of individually insulating each transmissive element with a respective layer of insulating material.”  See Veggetti, paragraph [0027].
However, the cited prior art references do not explicitly teach a helical internal component that is disposed within the inner conduit and introduces turbulence into the flow of the gas in the inner conduit and/or divides the inner conduit into two or more sub-conduits.
Levy is directed toward insulated conductors with air channels.  Levy teaches an internal component (part that separates the interior of the insulator 16 into multiple air channels 17, Fig. 3, reproduced below, Levy) that is disposed within the inner conduit and divides the inner conduit into two or more sub-conduits (“insulator has multiple closed continuous longitudinal air channels 17”, paragraph [0024] and Fig. 3, reproduced below, Levy).  In addition, Levy teaches production via an extrusion process (Title and Abstract, Levy).

    PNG
    media_image4.png
    234
    320
    media_image4.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Serio to incorporate the teachings of Levy to add an internal component that is disposed within the inner conduit and divides the inner conduit into two or more sub-conduits.  One skilled in the art would have been motivated to combine the references because doing so would “reduce the dielectric constant to useful ranges Levy, paragraphs [0031].
However, the cited prior art references do not explicitly teach a helical internal component.
Mette allows “for the otherwise costly, multi-step, and time-consuming process of incorporating a helical embodiment within a tube or cylinder to be done in a single step via an extrusion process” (paragraph [0116]).  Further, Mettee is “not limited to cylindrical rollers of roller conveyor systems, it would be desirable to manufacture hollow tubular or cylindrical components with a structural reinforcement member arranged helically between inside and outside tube walls, which would offer enhanced structural strength and rigidity, as well as reduced weight.  Not surprisingly, there are many functions in industry for an internally located helix within a tube or cylinder” (paragraph [0007]).  Further, the Examiner takes the position that Mettee is reasonably pertinent to the problem the Applicant is concerned (“the internal element 230 can increase bending resistance of the cable hose 200, which may improve the structural integrity of the cable hose 200”, paragraph [0046] and Fig. 9A, the published specification).  
Mettee teaches a helical internal component (“a core portion 712 includes a body 713 having a center 714, from which body 713 outwardly extend forms or arms 716a, 716b, 716c that terminate at respective ends 718a, 718b, 718c”, Mettee).  To clarify, the Examiner refers to Fig. 37 to illustrate the structure the Mettee intends to produce in a single-step extrusion process.  Further, Mettee teaches “’Plastic state’ as plastic state material, as used herein is intended to encompass the condition of a material that is suitable for extrusion through the dies of the present application, including any metal, nonmetal or any combination thereof” (emphasis added) (paragraph [0055])


    PNG
    media_image5.png
    234
    320
    media_image5.png
    Greyscale

In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  See also MPEP 2144 regarding changes in shape.
Serio to incorporate the teachings of Mettee to include a helical internal component.  One skilled in the art would have been motivated to combine the references because doing so would “offer enhanced structural strength and rigidity, as well as reduced weight”.  See Mettee, paragraph [0007].
Regarding claim 3, the cited prior art references teach all of the limitations of independent claim 1, which claim 3 depends upon, as discussed above. Additionally, the cited prior art references teach wherein the one or more conductors (bare conductors 36 and insulated conductors 56, Fig. 2, Serio) comprise electrical conductors (“bare conductors 36 and the threaded connectors 40 are formed of materials with good electrical conductivity, such as copper or brass, to facilitate communication of electrical current to the egressing wire electrode”, col. 3, ll. 64-67, Serio) and the closed path is an insulated path that prevents electrical current introduced into the cable hose at the first end (end of welding cable 18 associated with the welding torch 12, Fig. 1, Serio) from exiting the cable hose radially (“the sheath to be made of a material with adequate dielectric properties (in other words, with adequate electrical insulation properties)”, paragraph [0027], Veggetti).
Serio discloses wherein the one or more electrical conductors (bare conductors 36 and insulated conductors 56, Fig. 2, Serio) comprise uninsulated electrical conductors (“bare conductors 36 ... are formed of materials with good electrical conductivity, such as copper or brass, to facilitate communication of electrical current to the egressing wire electrode”, col. 3, ll. 64-67, Serio).
Regarding claim 6, the cited prior art references teach all of the limitations of independent claim 1, which claim 6 depends upon, as discussed above. Additionally, Serio discloses wherein the one or more conductors includes a first set of conductors and a second set of conductors (bare conductors 36 and insulated conductors 56, Fig. 2, Serio).
Regarding claim 9, the cited prior art references teach all of the limitations of independent claim 1, which claim 9 depends upon, as discussed above. Additionally, the cited prior art references teach wherein the one or more conductors (bare conductors 36 and insulated conductors 56, Fig. 2, Serio) are from the first end (end of welding cable 18 associated with the welding torch 12, Fig. 1, Serio) to the second end of the cable hose (end of welding cable 18 associated with the welding resources, Fig. 1, Serio).

Veggetti is directed toward cables for transmitting energy and signals for an industrial automation line.  See Veggetti paragraph [0125].  Veggetti teaches the one or more discrete passageways (longitudinal housings 17, Fig. 6, Veggetti) with the one or more conductors are fixed in place (“the transmissive elements 15 are encased within the longitudinal housings 17 formed in the sheath 16”, paragraph [0163], Veggetti).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Serio to incorporate the teachings of Veggetti to provide the one or more discrete passageways with the one or more conductors are fixed in place. One skilled in the art would have been motivated to combine the references because doing so would “thus eliminat[e] the need of individually insulating each transmissive element with a respective layer of insulating material.” See Veggetti, paragraph [0027].
Regarding claim 11, the cited prior art references teach all of the limitations of independent claim 1, which claim 11 depends upon, as discussed above. Additionally, Serio discloses wherein an inner wall (see annotated Fig. 2 from Serio that has an arrow pointing to the inner wall provided below) of the monolithic tubing (sheath 16, Fig. 6, Veggetti) defines the inner conduit (central Serio), an outer wall (see annotated Fig. 2 from Serio that has an arrow pointing to the outer wall provided below) of the monolithic tubing (sheath 16, Fig. 6, Veggetti) defines an outer surface of the cable hose (welding cable 18, Figs. 1-2, Serio), and the one or more conductors (bare conductors 36 and insulated conductors 56, Fig. 2, Serio) are disposed between the inner wall and the outer wall.


    PNG
    media_image6.png
    200
    215
    media_image6.png
    Greyscale

Regarding claim 14, the cited prior art references teach all of the limitations of independent claim 1, which claim 14 depends upon, as discussed above. Additionally, the cited prior art references teach wherein the monolithic tubing (sheath 16, Fig. 6, Veggetti) defines the internal component (component that divides the inner conduit into multiple conduits, Fig. 3, Levy). Examiner notes that paragraphs [0023]-[0024] of Levy discusses the manufacturing process of the 
As discussed in the rejection of claim 1, Mettee teaches producing a helical component to a hollow tube in a single step extrusion process (paragraphs [0116]-[0117] and Fig. 37, Mettee), which also makes it clear that the helical internal component and the inner walls are of an integral/unitary structure. 
Regarding claim 15, the cited prior art references teach all of the limitations of independent claim 1, which claim 15 depends upon, as discussed above. Additionally, Serio discloses wherein the cable hose (welding cable 18, Figs. 1-2, Serio) is configured to connect a power source for a welding or cutting system (welding resources, see annotated Fig. 1 with an arrow pointing to the corresponding element, Serio) to a torch assembly (welding torch 12, Fig. 1, Serio) for the welding or cutting system so that the power source can supply gas (gas source 22, Fig. 1, Serio) and electrical current (power source 16, Fig. 1, Serio) to the torch assembly (welding torch 12, Fig. 1, Serio).

    PNG
    media_image7.png
    228
    505
    media_image7.png
    Greyscale

Serio discloses wherein the cable hose (welding cable 18, Figs. 1-2, Serio) also allows signals (“insulator conductors 56 route a command signal”, col. 4, ll. 37-38, Serio) to travel between the power source (welding resources, see annotated Fig. 1 with an arrow pointing to the corresponding element, Serio) and the torch assembly (welding torch 12, Fig. 1, Serio).
Regarding claim 17, Serio discloses a welding or cutting system (welding system 10, Fig. 1, Serio) comprising: a power source (welding resources, see annotated Fig. 1 with an arrow pointing to the corresponding element, Serio); a torch assembly (welding torch 12, Fig. 1, Serio); and a cable hose (welding cable 18, Figs. 1-2, Serio) extending between the power source (welding resources, see annotated Fig. 1 with an arrow pointing to the corresponding element, Serio) and the torch assembly (welding torch 12, Fig. 1, Serio).

    PNG
    media_image7.png
    228
    505
    media_image7.png
    Greyscale

Serio also discloses the one or more conductors (bare conductors 36 and insulated conductors 56, Fig. 2, reproduced below, Serio) to define: (2) an inner conduit (central channel 34, Fig. 2, Serio) configured to allow a gas to flow from the power source to the torch assembly (“shielding gas is routed through the welding cable 18 via a central channel 34”, col. 3, ll. 46-48 and Fig. 2, Serio).

    PNG
    media_image1.png
    292
    520
    media_image1.png
    Greyscale

However, Serio does not explicitly disclose monolithic tubing that extends around and between the one or more conductors to define: (1) one or more discrete passageways for the one or more conductors that provide a closed path, and a helical internal component that is disposed within the inner conduit and introduces turbulence into the flow of the gas in the inner conduit and/or divides the inner conduit into two or more sub-conduits.
Veggetti is directed toward cables for transmitting energy and signals for an industrial automation line.  See Veggetti paragraph [0125].  Veggetti teaches monolithic tubing (sheath 16, Fig. 6, snippet produced below, Veggetti) that Veggetti) for the one or more conductors that provide a closed path (sheath 16 is made of a material that provides “adequate electrical insulation properties”, paragraph [0027], Veggetti).

    PNG
    media_image3.png
    151
    162
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Serio to incorporate the teachings of Veggetti to provide a monolithic tubing that extends around and between the one or more conductors to define: (1) one or more discrete passageways for the one or more conductors that provide a closed path.  One skilled in the art would have been motivated to combine the references because doing so would “thus eliminate[e] the need of individually insulating each transmissive element with a respective layer of insulating material.”  See Veggetti, paragraph [0027].
a helical internal component that is disposed within the inner conduit and introduces turbulence into the flow of the gas in the inner conduit and/or divides the inner conduit into two or more sub-conduits.
Levy is directed toward insulated conductors with air channels.  Levy teaches an internal component (part that separates the interior of the insulator 16 into multiple air channels 17, Fig. 3, reproduced below, Levy) that is disposed within the inner conduit and divides the inner conduit into two or more sub-conduits (“insulator has multiple closed continuous longitudinal air channels 17”, paragraph [0024] and Fig. 3, reproduced below, Levy).  In addition, Levy teaches production via an extrusion process (Title and Abstract, Levy).

    PNG
    media_image4.png
    234
    320
    media_image4.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Serio to incorporate the teachings of Levy to include an internal component that is Levy, paragraphs [0031].
However, the cited prior art references do not explicitly teach a helical internal component.
Mette allows “for the otherwise costly, multi-step, and time-consuming process of incorporating a helical embodiment within a tube or cylinder to be done in a single step via an extrusion process” (paragraph [0116]).  Further, Mettee is “not limited to cylindrical rollers of roller conveyor systems, it would be desirable to manufacture hollow tubular or cylindrical components with a structural reinforcement member arranged helically between inside and outside tube walls, which would offer enhanced structural strength and rigidity, as well as reduced weight.  Not surprisingly, there are many functions in industry for an internally located helix within a tube or cylinder” (paragraph [0007]).  Further, the Examiner takes the position that Mettee is reasonably pertinent to the problem the Applicant is concerned (“the internal element 230 can increase bending resistance of the cable hose 200, which may improve the structural integrity of the cable hose 200”, paragraph [0046] and Fig. 9A, the published specification).  
Mettee teaches a helical internal component (“a core portion 712 includes a body 713 having a center 714, from which body 713 outwardly extend forms or arms 716a, 716b, 716c that terminate at respective ends 718a, 718b, 718c”, paragraph [0117] and Fig. 37, reproduced below, Mettee).  To clarify, the Examiner refers to Fig. 37 to illustrate the structure the Mettee intends to produce in a single-step extrusion process.  Further, Mettee teaches “’Plastic state’ as plastic state material, as used herein is intended to encompass the condition of a material that is suitable for extrusion through the dies of the present application, including any metal, nonmetal or any combination thereof” (emphasis added) (paragraph [0055])


    PNG
    media_image5.png
    234
    320
    media_image5.png
    Greyscale

In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Serio to incorporate the teachings of Mettee to include a helical internal component.  One skilled in the art would have been motivated to combine the references because doing so would “offer enhanced structural strength and rigidity, as well as reduced weight”.  See Mettee, paragraph [0007].
Regarding claim 18, the cited prior art references teach all of the limitations of independent claim 17, which claim 18 depends upon, as discussed above. Additionally, the cited prior art references teach wherein the one or more conductors (bare conductors 36 and insulated conductors 56, Fig. 2, Serio) are uninsulated electrical conductors (“bare conductors 36 ... are formed of materials with good electrical conductivity, such as copper or brass, to facilitate communication of electrical current to the egressing wire electrode”, col. 3, ll. 64-67, Serio) and the closed path is an insulated path that prevents electrical current from exiting the cable hose radially (“the sheath to be made of a material with adequate dielectric properties (in other words, with adequate electrical insulation properties)”, paragraph [0027], Veggetti).
Serio discloses a cable hose (welding cable 18, Figs. 1-2, Serio) with one or more conductors (bare conductors 36 and insulated conductors 56, Fig. 2, Serio) to define an inner conduit (central channel 34, Fig. 2, Serio) configured to allow a gas to flow from a first end of the cable hose to a second end of the cable hose (“shielding gas is routed through the welding cable 18 via a central channel 34”, col. 3, ll. 46-48 and Fig. 2, Serio).
However, Serio does not explicitly disclose arranging one or more conductors in a specific configuration; and overmolding an insulator onto the one or more conductors to form a monolithic tubing that extends around and between the one or more conductors to secure the one or more conductors in the specific configuration, the inner conduit having a helical internal component that introduces turbulence into the flow of the gas in the inner conduit and/or divides the inner conduit into two or more sub-conduits, and wherein the monolithic tubing provides a closed path from the first end to the second end for the specific configuration of the one or more conductors.
Veggetti is directed toward cables for transmitting energy and signals for an industrial automation line.  See Veggetti paragraph [0125].  Veggetti teaches arranging one or more conductors in a specific configuration (“longitudinal housings being intended to house respectively said plurality of transmissive elements according to a predetermined configuration”, paragraph [0049], Veggetti); overmolding an insulator onto the one or more conductors to form a monolithic tubing (sheath 16, Fig. 6, reproduced below, Veggetti) that extends around and between the one or more conductors to secure the one or more conductors in the specific configuration (“predetermined configuration”, paragraph [0049], Veggetti); and wherein the monolithic tubing (sheath 16, Fig. 6, reproduced below, Veggetti) provides a closed path from the first end to the second end for the specific configuration of the one or more conductors (“the sheath to be made of a material with adequate dielectric properties (in other words, with adequate electrical insulation properties)”, paragraph [0027], Veggetti).



    PNG
    media_image3.png
    151
    162
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Serio to incorporate the teachings of Veggetti to arranging one or more conductors in a Veggetti, paragraph [0027].
However, the cited prior art references do not explicitly teach the inner conduit having a helical internal component that introduces turbulence into the flow of the gas in the inner conduit and/or divides the inner conduit into two or more sub-conduits.
Levy is directed toward insulated conductors with air channels.  Levy teaches an internal component (part that separates the interior of the insulator 16 into multiple air channels 17, Fig. 3, reproduced below, Levy) that is disposed within the inner conduit and divides the inner conduit into two or more sub-conduits (“insulator has multiple closed continuous longitudinal air channels 17”, paragraph [0024] and Fig. 3, reproduced below, Levy).  In addition, Levy teaches production via an extrusion process (Title and Abstract, Levy).

    PNG
    media_image4.png
    234
    320
    media_image4.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Serio to incorporate the teachings of Levy to include an internal component that is disposed within the inner conduit and divides the inner conduit into two or more sub-conduits.  One skilled in the art would have been motivated to combine the references because doing so would “reduce the dielectric constant to useful ranges for coaxial cables transmitting high frequency electromagnetic radiation”.  See Levy, paragraphs [0031].
However, the cited prior art references do not explicitly teach a helical internal component.
Mette allows “for the otherwise costly, multi-step, and time-consuming process of incorporating a helical embodiment within a tube or cylinder to be done in a single step via an extrusion process” (paragraph [0116]).  Further, Mettee is “not limited to cylindrical rollers of roller conveyor systems, it would be desirable Mettee is reasonably pertinent to the problem the Applicant is concerned (“the internal element 230 can increase bending resistance of the cable hose 200, which may improve the structural integrity of the cable hose 200”, paragraph [0046] and Fig. 9A, the published specification).  
Mettee teaches a helical internal component (“a core portion 712 includes a body 713 having a center 714, from which body 713 outwardly extend forms or arms 716a, 716b, 716c that terminate at respective ends 718a, 718b, 718c”, paragraph [0117] and Fig. 37, reproduced below, Mettee).  To clarify, the Examiner refers to Fig. 37 to illustrate the structure the Mettee intends to produce in a single-step extrusion process.  Further, Mettee teaches “’Plastic state’ as plastic state material, as used herein is intended to encompass the condition of a material that is suitable for extrusion through the dies of the present application, including any metal, nonmetal or any combination thereof” (emphasis added) (paragraph [0055])


    PNG
    media_image5.png
    234
    320
    media_image5.png
    Greyscale

In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  See also MPEP 2144 regarding changes in shape.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Serio to incorporate the teachings of Mettee to include a helical internal component.  One skilled in the art would have been motivated to combine the references because doing so would “offer enhanced structural strength and rigidity, as well as reduced weight”.  See Mettee, paragraph [0007].
Regarding claim 20, the cited prior art references teach all of the limitations of independent claim 19, which claim 20 depends upon, as discussed above.  Additionally, the cited prior art references teach wherein the one or more Serio) and the closed path is an insulated path that prevents electrical current from exiting the cable hose radially (“the sheath to be made of a material with adequate dielectric properties (in other words, with adequate electrical insulation properties)”, paragraph [0027], Veggetti).
Regarding claim 21, the cited prior art references teach all of the limitations of independent claim 19, which claim 21 depends upon, as discussed above. Additionally, the cited prior art references teach wherein the monolithic tubing (sheath 16, Fig. 6, Veggetti) defines the internal component (component that divides the inner conduit into multiple conduits, Fig. 3, Levy). Examiner notes that paragraphs [0023]-[0024] of Levy discusses the manufacturing process of the embodiment of the cable as shown in Fig. 3, which makes it clear that the internal component and the inner walls are of an integral/unitary structure.
As discussed in the rejection of claim 1, Mettee teaches producing a helical component to a hollow tube in a single step extrusion process (paragraphs [0116]-[0117] and Fig. 37, Mettee), which also makes it clear that the helical internal component and the inner walls are of an integral/unitary structure.  For the sake of Mettee also teaches the method of inserting the helical internal component within the inner conduit of the monolithic tubing (“once tube portion 702 and core portion 712 are axially aligned, core portion 712 is urged in a movement direction 720 relative to tube portion 702, which movement direction 720 being parallel to longitudinal axis 706, until core portion 712 is inserted inside of tube portion 702”, paragraph [0117] and Fig. 37, reproduced below, Mettee).

    PNG
    media_image5.png
    234
    320
    media_image5.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 20150066080 (hereinafter Olson) teaches “the end of the extrudate coupled to the spool may be rotated substantially imparting a helical twist to the extrudate” (emphasis added) (paragraph [0068]). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JUSTIN C DODSON/          Primary Examiner, Art Unit 3761